Citation Nr: 0200474	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for panhypopituitarism, 
residual of hypophyseal cyst excision, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1983 
to August 1988, from February 1989 to June 1989 and from 
November 1990 to May 1991.  Prior active service in excess of 
three years has also been reported.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit Michigan, which continued a 20 percent rating for 
panhypopituitarism, residual of hypophyseal cyst excision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's panhypopituitarism, residual of hypophyseal 
cyst excision is manifested by subjective complaints of 
increased incidence of colds, increased thirst and urination, 
and decreased energy; objective findings of normal laboratory 
results, with slightly elevated creatinine, normal 
urinalysis; normal free T4 findings; and an MRI, revealing 
multiple hypodensities within a normal sized pituitary gland.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
panhypopituitarism, residual of hypophyseal cyst excision 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. Part 4, including § 4.119, Diagnostic Code 7909 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected 
panhypopituitarism, residual of hypophyseal cyst excision 
should be rated higher than the current 20 percent rating.  
Specifically, the veteran asserts that his 
panhypopituitarism, residual of hypophyseal cyst excision has 
caused a decrease in his libido, near continuous thirst and 
urination and requires ongoing treatment with Synthroid, 
hydrocortisone and testosterone.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that all relevant facts have been properly 
and sufficiently developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the VCAA.  

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  All relevant and available treatment 
records were obtained and the veteran was provided a VA 
medical examination in April 2001.  The RO provided the 
veteran with copies of the rating decision and the statement 
of the case (SOC) concerning the evaluation of his disability 
and the rating criteria.  These documents noted that all of 
the veteran's records were considered including the April 
2001 VA examination.  The Board is unaware of any additional 
outstanding records pertaining to this issue.  Under the 
circumstances, the Board finds that the duty to assist has 
been satisfied, and no useful purpose would be served by 
remanding this case to the RO for additional development.  As 
such, the Board will proceed with appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The history of this appeal is set forth as follows.  In a May 
1989 rating decision, the veteran was granted service 
connection for residuals, excision of a hypophyseal cyst, and 
received a 20 percent rating effective from August, 24, 1988.  
In February 2001, the veteran filed a VA Form 21-4138 
requesting he be considered for an increase in the disability 
evaluation assigned his panhypopituitarism, residual of 
hypophyseal cyst excision.  In an April 2001 rating decision, 
the RO continued the 20 percent rating.  The veteran 
disagreed with the April 2001 rating decision, and initiated 
this appeal.  Essentially, the veteran maintains that the 20 
percent rating does not accurately reflect the level of 
impairment caused by his disability.

The veteran is presently assigned a 20 percent rating for 
panhypopituitarism, residual of hypophyseal cyst excision 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7909 (diabetes 
insipidus), under which a 20 percent rating is assigned for 
symptoms such as polyuria with near-continuous thirst.  Also, 
under this diagnostic code, a 40 percent rating is available 
for polyuria with near-continuous thirst and one or more 
episodes of dehydration in the past year, not requiring 
parenteral hydration.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned 20 percent rating and 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent at this 
time.  

Reviewing the more recent evidence of record reveals the 
following.  The report of a VA examination conducted in April 
2001 reflects complaints relating to recent changes in 
medication.  Since the veteran's hydrocortisone was 
decreased, the veteran noted feeling sicker.  He reported 
several colds and decreased energy.  Taking extra 
hydrocortisone would help with his colds.  He denied any 
symptoms of hypothyroidism or hyperthyroidism.  He reported 
some increased thirst, urination and dry skin, specifically 
on the legs, but denied diarrhea or constipation.  
Examination of the veteran's head, eyes, ears, nose and 
throat revealed that he was normocephalic and atraumatic.  
The veteran's neck was supple without thyromegaly or 
lymphadenopathy.  Cardiovascular examination revealed normal 
first and second heart sounds, with a regular rate and 
rhythm.  His lungs were clear to auscultation; his abdomen 
was soft, nontender and nondistended and without 
organomegaly.  On neurological examination, the veteran's 
strength was 5 out of 5.  Deep tendon reflexes were 1+ 
without delayed relaxation.  There was no intention tremor 
with the veteran's finger to his nose.  There was no resting 
tremor; coordination was intact; his gait was normal, based 
and without ataxia.  Laboratory results were noted to be 
within normal limits, except for slightly elevated 
creatinine; urinalysis and free T4 were also within normal 
limits.  An MRI scan, revealed multiple hypodensities within 
a normal sized pituitary gland.  The examiner diagnosed 
panhypopituitarism, status-post transsphenoidal 
hypophysectomy.  

In view of the evidence presented, the Board finds that the 
veteran's panhypopituitarism, residual of hypophyseal cyst 
excision is properly rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7909 (diabetes insipidus), at a 20 percent 
rating.  The evidence shows that the veteran's symptomatology 
consists of subjective complaints of increased incidence of 
colds, increased thirst and urination, and decreased energy; 
objective findings of normal laboratory results, with 
slightly elevated creatinine, normal urinalysis; normal free 
T4; and an MRI, revealing multiple hypodensities within a 
normal sized pituitary gland.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 40 percent 
rating under 38 C.F.R. § 4.119, Diagnostic Code 7909 
(diabetes insipidus).  Although the evidence shows complaints 
of increased thirst and urination, stated to be near 
continuous in the veteran's October 2001 statement, these 
symptoms are consistent with evaluation at the 20 percent 
level.  An evaluation at the 40 percent level requires a 
finding of polyuria with near-continuous thirst and one or 
more episodes of dehydration in the past year not requiring 
parenteral hydration.  The Board notes no evidence showing 
episodes of dehydration.  In short, the Board finds that the 
veteran's symptomatology as demonstrated on VA examinations 
most closely approximates the criteria for the currently 
assigned 20 percent rating under DC 7909, and a higher 
evaluation is not warranted.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's 
panhypopituitarism, residual of hypophyseal cyst excision, 
his complaints and the current clinical manifestations of the 
disability and its effects on the veteran's earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All other pertinent 
aspects of 38 C.F.R. Parts 3 and 4 have also been considered.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, the 
evidence does not support a higher rating, but rather, more 
nearly approximates the criteria for the currently assigned 
20 percent rating.  See 38 C.F.R. § 4.1.  The Board finds 
that, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   The medical data, especially the April 2001 
examination report, are adequate to evaluate fairly the 
status of the veteran's disability.   

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on his 
employment, the evidence does not reflect nor does the 
veteran specifically contend that the veteran's service-
connected panhypopituitarism, residual of hypophyseal cyst 
excision has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 20 percent for 
panhypopituitarism, residual of hypophyseal cyst excision, is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

